DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeGidio (2016/0047617).
In reference to claim 1, DeGidio discloses a remotely fireable weapons system, comprising: 
a weapon, including a trigger operable to fire the weapon when depressed, 5and a trigger guard enclosure at least partially enclosing the trigger (figures 1-11, weapon 10, trigger 12, and trigger guard 14); 
a triggering system, carried by the weapon, the triggering system including: 
a first base segment, positioned adjacent the trigger guard enclosure of the weapon (figures 3-11, element 112 or element 140 or the combination thereof; 
at least one actuator, carried by the first base segment, the actuator 10operable to mechanically engage a forward portion of the trigger and depress the trigger sufficiently to fire the weapon (figures 3-11, the combination of elements 122 and 180); and 
at least one wireless controller, operable to actuate the actuator, the wireless controller being accessible by a control system remote from the weapon (paragraph 45, controller coupled to the actuator 100 through a wireless connection; this disclosure necessitates a transmitter or transceiver remote from the actuator and a receiver or transceiver coupled with the actuator).

In reference to claim 2, DeGidio discloses the claimed invention (figure 7, raised engagement shoulder 174).
In reference to claim 3, DeGidio discloses the claimed invention (figures 7 and 11 show the raised engagement shoulder 174, as claimed).
In reference to claim 4, DeGidio discloses the claimed invention (figures 3-11 and paragraphs 39 and 42, motor 122 rotates cam 186 of the actuation assembly 180).

In reference to claim 12, DeGidio discloses the claimed invention, as set forth above in the reference to claim 1 (also see paragraphs 42 and 45).
In reference to claim 13, DeGidio discloses the claimed invention, as set forth above in the reference to claim 4.

In reference to claim 17, DeGidio discloses a kit for allowing retrofitting of a variety of hand-held weapons into remotely fireable weapons, each of the hand-held weapons including a trigger and a trigger guard enclosure at least partially enclosing the trigger, the kit comprising: 
5a triggering system, configured to be attached to a weapon to allow remote triggering of the weapon, the triggering system including: 
a first base segment, positionable adjacent the trigger guard enclosure of the weapon (figures 3-11, first base segment 112); 
at least one actuator, carried by the first base segment, the actuator 10operable to mechanically engage a forward portion of the trigger and depress the trigger sufficiently to fire the weapon (figures 3-11, the combination of elements 122 and 180; and 
at least one wireless controller, operable to actuate the actuator, the wireless controller being accessible by a control system remote from the weapon (paragraph 45, controller coupled to the actuator 100 through a wireless connection; this disclosure necessitates a transmitter or transceiver remote from the actuator and a receiver or transceiver coupled with the actuator); and 15
a plurality of base plates, attachable to the first base segment, each of the plurality of base plates including a differing raised engagement shoulder, each of the raised engagement shoulders being configured to be fitted at least partially within a trigger guard enclosure of a differing weapon to retain the first base segment in position relative to the trigger of the weapon (figures 3-11, esp. figures 3 and 7, a first base plate 142 clearly includes a raised engagement shoulder fitted in the trigger guard enclosure, i.e., the portion of element 142 that is fitted in the trigger guard enclosure constitutes a raised engagement shoulder; similarly, a second base plate 174 clearly includes a raised engagement shoulder fitted in the trigger guard enclosure, i.e., the portion of element 174 that is fitted in the trigger guard enclosure constitutes a raised engagement shoulder).

In reference to claim 18, DeGidio clearly discloses the claimed invention, as set forth above in the reference to claim 17 (also, see figure 7, elements 142 and 174 having different outer peripheries, as claimed).
In reference to claim 19, DeGidio discloses the claimed invention, as set forth above in the reference to claim 4.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (2009/0158922).
In reference to claim 1, Werner discloses a remotely fireable weapons system, comprising: 
a weapon, including a trigger operable to fire the weapon when depressed, 5and a trigger guard enclosure at least partially enclosing the trigger (figure 1, weapon 14 clearly has a trigger and trigger guard); 
a triggering system, carried by the weapon, the triggering system including: 
a first base segment, positioned adjacent the trigger guard enclosure of the weapon (figures 1-3, base 32); 
at least one actuator, carried by the first base segment, the actuator 10operable to mechanically engage a forward portion of the trigger and depress the trigger sufficiently to fire the weapon (figures 1-3, actuator 34+40+42+44+46+48); and 
at least one wireless controller, operable to actuate the actuator, the wireless controller being accessible by a control system remote from the weapon (figures 1-3, wireless controller 38 and control system 16).
In reference to claim 5, Werner discloses the claimed invention (figures 1-3 make clear that the element 34 of the actuator moves linearly relative to the base segment).

Claims 1, 5, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keeney et al. (2021/0131758).
In reference to claim 1, Keeney a remotely fireable weapons system, comprising: 
a weapon, including a trigger operable to fire the weapon when depressed, 5and a trigger guard enclosure at least partially enclosing the trigger (figure 8, weapon 200 clearly has a trigger and trigger guard); 
a triggering system, carried by the weapon, the triggering system including: 
a first base segment, positioned adjacent the trigger guard enclosure of the weapon (figures 1-8, base segment 102+110+112); 
at least one actuator, carried by the first base segment, the actuator 10operable to mechanically engage a forward portion of the trigger and depress the trigger sufficiently to fire the weapon (figures 1-8, element 120); and 
at least one wireless controller, operable to actuate the actuator, the wireless controller being accessible by a control system remote from the weapon (paragraph 31, last sentence: this disclosure necessitates a transmitter or transceiver remote from the actuator and a receiver or transceiver coupled with the actuator).

In reference to claim 5, Keeney discloses the claimed invention (paragraph 35, last sentence).

In reference to claim 12, Keeney discloses a method of retrofitting a weapon to allow remote triggering of the weapon, comprising: 
obtaining a weapon having a trigger operable to fire the weapon when depressed, and a trigger guard enclosure at least partially enclosing the trigger (figure 8); 
associating a triggering system with the weapon, the triggering system 15including: 
a first and second base segment, positioned on adjacent sides of the trigger guard enclosure (figures 1-8, first segment 102 and second segment 112); 
at least one actuator, carried by one of the first or second base segments, the actuator operable to mechanically engage a forward portion of 20the trigger and move the trigger sufficiently to fire the weapon (figures 1-8, actuator 120); and 21 
at least one wireless controller, operable to actuate the actuator, the wireless controller being accessible by a control system remote from the weapon (paragraph 31, last sentence: this disclosure necessitates a transmitter or transceiver remote from the actuator and a receiver or transceiver coupled with the actuator); and 
activating the at least one wireless controller with the control system to cause 5the actuator to depress the trigger to fire the weapon (paragraph 31, last sentence).

In reference to claim 14, Keeney discloses the claimed invention (paragraph 35, last sentence).
In reference to claim 16, Keeney discloses the claimed invention (paragraph 44).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeGidio in view of Ortiz (6336283).
In reference to claims 6 and 7, DeGidio discloses the claimed invention except for a second base segment, as claimed. However, Ortiz teaches that it is known to provide a trigger guard-mounted trigger actuator with a second base segment coupled to a first base segment through a trigger guard enclosure, the second base segment located on an opposing side of the trigger guard relative to the first base segment, to substantially fully prevent access to a trigger by a user, so as to prevent direct manual actuation of the trigger by the user—which can cause unwanted jerking (see abstract and figure 3, second base segment 2a, base 2b). It is noted that the system of DeGidio also constitutes a trigger guard-mounted trigger actuator that provides repeatable trigger actuation absent any unwanted jerking (jerking can occur via human error when a user directly engages a trigger with a finger). Thus, it would have been obvious to one of ordinary skill in the art to provide the system of DeGidio with a second base segment coupled to a first base segment through a trigger guard enclosure, the second base segment located on an opposing side of the trigger guard relative to the first base segment, to substantially fully prevent access to a trigger by a user—to prevent direct manual actuation of the trigger by a user.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keeney in view of Ortiz (6336283).
In reference to claims 6 and 7, Keeney discloses the claimed invention except for a second base segment, as claimed. However, Ortiz teaches that it is known to provide a trigger guard-mounted trigger actuator with a second base segment coupled to a first base segment through a trigger guard enclosure, the second base segment located on an opposing side of the trigger guard relative to the first base segment, to substantially fully prevent access to a trigger by a user, so as to prevent direct manual actuation of the trigger by the user (see abstract and figure 3, second base segment 2a, base 2b). It is noted that the system of Keeney also constitutes a trigger guard-mounted trigger actuator that provides repeatable trigger actuation absent any unwanted, direct contact by a user (malfunctions can occur via human error when a user directly engages a trigger with a finger). Thus, it would have been obvious to one of ordinary skill in the art to provide the system of Keeney with a second base segment coupled to a first base segment through a trigger guard enclosure, the second base segment located on an opposing side of the trigger guard relative to the first base segment, to substantially fully prevent access to a trigger by a user, so as to prevent direct manual actuation of the trigger by the user.
In reference to claim 8, Keeney in view of Ortiz (the modified Keeney) makes obvious the claimed invention, including wherein the actuator engages a front portion of the trigger (figure 8), and further comprising a safety trigger lock attachable to at least one of the first and second base segments, the safety trigger lock positioned behind a rear portion of the trigger to prevent firing of the weapon (figures 1-8, figures 1-8, elements 124+126+128). Thus, the modified Keeney makes obvious the claimed invention, except fails to explicitly disclose that the safety lock prevents depression of the trigger when in a safe position. However, Keeney discloses that the weapon can be an AR-pattern rifle, and that element 126 is a safety selector (paragraphs 28 and 41). Further, it is within the ordinary level of skill in the art to know how a safety selector of an AR-pattern rifle interacts with the trigger mechanism in order to prevent firing. Further, the examiner takes Official Notice that it is well-known in the art for a safety selector of an AR-pattern rifle to prevent depression of a trigger when in a safe position, in order to selectively disable firing. Thus, it would have been obvious to one of ordinary skill in the art to configure the safety selector of Keeney so as to prevent depression of a trigger when in a safe position, in order to selectively disable firing.
In reference to claim 9, the modified Keeney makes obvious the claimed invention (Keeney, figures 2 and 3, head portion 132).
In reference to claim 10, the modified Keeney makes obvious the claimed invention (paragraph 44).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Keeney in further view of Alderman (9863731).
The modified Keeney makes obvious the claimed invention except for a GPS unit, as claimed. However, Alderman teaches that it is known to provide a remote fireable weapon system with a GPS unit carried by a base segment, i.e. housing, in order to selectively enable the system based on location (abstract, last sentence; column 7, lines 40-44, the embodiment of figure 3 having a base segment, i.e., housing, carrying the components of the system). Thus, it would have been obvious to one of ordinary skill in the art to provide the system of the modified Keeney with a GPS unit carried by either one of the base segments, in order to selectively enable the system based on location.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keeney. 
Keeney discloses the claimed invention further comprising a safety trigger lock installed through at least one of the first and second base segments, the safety trigger lock positioned behind a rear portion of the trigger to prevent firing of the weapon (figures 1-8, figures 1-8, elements 124+126+128). Thus, Keeney discloses the claimed invention, except fails to explicitly disclose that the safety lock prevents depression of the trigger when in a safe position. However, Keeney discloses that the weapon can be an AR-pattern rifle, and that element 126 is a safety selector (paragraphs 28 and 41). Further, it is within the ordinary level of skill in the art to know how a safety selector of an AR-pattern rifle interacts with the trigger mechanism in order to prevent firing. Further, the examiner takes Official Notice that it is well-known in the art for a safety selector of an AR-pattern rifle to prevent depression of a trigger when in a safe position, in order to selectively disable firing. Thus, it would have been obvious to one of ordinary skill in the art to configure the safety selector of Keeney so as to prevent depression of a trigger when in a safe position, in order to selectively disable firing.
Assuming arguendo that Keeney fails to disclose the subject matter of claim 16, the following rejection is also applied: Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keeney in further view of Alderman.
The modified Keeney makes obvious the claimed invention except for a GPS unit, as claimed, and a step of providing data from the GPS to the control system, as claimed. However, Alderman teaches that it is known to provide a remote fireable weapon system with a GPS unit, and to provide data from the GPS unit to a control system to provide information relating to movement or position of the weapon to the control system, in order to selectively enable the system based on location (abstract, last sentence; column 7, lines 40-44; column 9, lines 20-37). Thus, it would have been obvious to one of ordinary skill in the art to provide the system of Keeney with a GPS unit, and to provide data from the GPS unit to the control system to provide information relating to movement or position of the weapon to the control system, in order to selectively enable the system based on location.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeGidio in view of Keeney.
DeGidio discloses the claimed invention, except for wherein the actuator is linearly movable. However, Keeney teaches that it is known to substitute a linearly movable actuator for a rotatable actuator, in order to actuate a trigger of a remotely controlled weapon system (paragraph 35, last sentence). Thus, it would have been obvious to one of ordinary skill in the art to substitute a linear actuator for the rotatable actuator, of DeGidio, in order to actuate the trigger of the remotely fireable weapon system using an actuator known in the art to be suitable for such use; the substitution would provide predictable actuation of the trigger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chang (KR 20210017961 A), Cecero (1595993), Son et al. (2007/0204745), Powers (2011/0005118), Hills (2020/0256632), Skone-Palmer (3828458), and Alderman (9644915).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641